                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            Civil Action No. 5:19-cv-327

 MANUEL TORRES,                                    )
                         Plaintiff,                )
                                                   )
        v.                                         )
                                                   )
 TRACY LYNN CARTER, in his official                )
 capacity as Sheriff of Lee County, North          )
 Carolina, TOWN OF SILER CITY, NORTH               )
 CAROLINA, and TOWN OF APEX, NORTH                 )
 CAROLINA,                                         )
                        Defendants.                )
                                                   )


 DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
             DIRECT FINANCIAL INTEREST IN LITIGATION

       Pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.3, Town of Siler City, North

Carolina, who is a Defendant, makes the following disclosure:

       1. Is party a publicly held corporation or other publicly held entity?

                   YES                   NO

       2. Does party have any parent corporations?

                   YES                   NO

If yes, identify all parent corporation, including grandparent and great-grandparent corporations:
N/A


       3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
          publicly held entity?

                   YES                   NO

If yes, identify all such owners: N/A




             Case 5:19-cv-00327-FL Document 12 Filed 09/04/19 Page 1 of 3
       4. Is there any other publicly held corporation or other publicly held entity that has a direct
          financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local
          Criminal Rule 12.3)?

                   YES                     NO

If yes, identify entity and nature of interest: N/A


       5. Is party a trade association?

                   YES                     NO

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member’s stock: N/A


       6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of
          any creditors’ committee: N/A


       This the 4th day of September, 2019.


                                                HARTZOG LAW GROUP LLP

                                                /s/ Katie Weaver Hartzog
                                                KATIE WEAVER HARTZOG
                                                N.C. State Bar No. 32989
                                                E-mail: khartzog@hartzoglawgroup.com
                                                KATHERINE BARBER-JONES
                                                N.C. State Bar No. 44197
                                                E-mail: kbarber-jones@hartzoglawgroup.com
                                                1903 N. Harrison Avenue, Suite 200
                                                Cary, North Carolina 27513
                                                Telephone: (919) 670-0338
                                                Facsimile: (919) 714-4635
                                                Attorneys for Defendant Town of Siler City




                                                  2

           Case 5:19-cv-00327-FL Document 12 Filed 09/04/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 4, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send electronic notification to all registered

CM/ECF participants.


       This the 4th day of September, 2019.

                                              HARTZOG LAW GROUP LLP

                                              /s/ Katie Weaver Hartzog
                                              KATIE WEAVER HARTZOG
                                              N.C. State Bar No. 32989
                                              E-mail: khartzog@hartzoglawgroup.com
                                              KATHERINE BARBER-JONES
                                              N.C. State Bar No. 44197
                                              E-mail: kbarber-jones@hartzoglawgroup.com
                                              1903 N. Harrison Avenue, Suite 200
                                              Cary, North Carolina 27513
                                              Telephone: (919) 670-0338
                                              Facsimile: (919) 714-4635
                                              Attorneys for Defendant Town of Siler City




                                                3

          Case 5:19-cv-00327-FL Document 12 Filed 09/04/19 Page 3 of 3
